Citation Nr: 0218587	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  97-29 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a 
compensable rating for malaria.  The veteran was afforded 
an RO hearing in January 1998.  In February 1999, the 
Board remanded this issue to the RO for further 
development of the evidence.


FINDINGS OF FACT

The veteran currently does not have active malaria or any 
disabling residuals of prior episodes of malaria.  There 
have been no confirmed episodes of malaria for many years.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.88b, Diagnostic Code 6304 (1996 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from 1942 to 1946, 
including service in the Asiatic-Pacific Theater during 
World War II.  He was treated for malaria in service.  
Shortly after service, service connection was estabished 
for malaria, and different percentage ratings were 
assigned.  A 0 percent rating for malaria has been in 
effect since 1947.

In August 1996, the veteran claimed a compensable rating 
for malaria.  He claimed  he had been having episodes of 
malaria and was under treatment with medication for the 
condition.  

An August 1996 letter from Emilio D. Echevarria, M.D., 
indicates that the veteran had been a patient of his since 
1985, but that while the veteran had informed him of his 
bout of malaria while in service, he had not treated the 
veteran for malaria.  An August 1996 letter from Gerald H. 
Dominguez, M.D., reflects that the veteran gave a history 
of being treated for malaria in the 1940s.

The transcript of the January 1998 RO hearing reflects the 
veteran's assertions that he had various symptoms that 
represented malaria and had been treated for malaria at 
the VA medical center (VAMC).  He indicated that Drs. 
Echevarria and Dominguez were aware that he had malaria in 
service but did not treat him for this condition.  The 
veteran submitted a statement in which he claimed he 
recently had malaria attacks.

VA medical records from 1997 to 2002 show the veteran 
received treatment for a variety of ailments.  He often 
gave a history of having malaria in the past and recent 
malaria symptoms.  The medical records note this history 
but contain no objective findings of current active 
malaria or residuals of prior malaria.  Laboratory tests 
were conducted and were negative for malaria.  There are 
several entries in the records which are to the effect 
that malaria was doubted as the cause of symptoms or that 
the symptoms could be due to unrelated ailments such as a 
nervous condition.  The veteran received no medication for 
malaria during this time.

The veteran was afforded a VA infectious disease 
examination in September 2002.  It was noted he had a 
history of malaria in World War II and at that time had 
been treated with Quinine and Atabrine.  He had not taken 
antimalarial medication since 1946.  The veteran claimed 
he had three malaria episodes in September 2002 and had 
had a chill and shaking episode that morning.  Upon 
physical examination, it was noted he had no residuals of 
malnutrition or vitamin deficiency and no jaundice.  The 
liver and spleen were not enlarged and not tender.  The 
diagnosis was a history of tertian malaria with recurrent 
episodes of chills and fever, but that there was no 
objective evidence of a persistent disease.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for a 
compensable rating for malaria.  Relevant medical records 
have been obtained and a VA examination has been provided.  
The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, 
the entire medical history must be considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

The veteran's claim for a compensable rating for malaria 
is dated August 27, 1996.  It is unclear when the RO 
received the claim, although one supporting document is 
date-stamped as received by the RO on August 29, 1996, and 
it will be assumed that the claim was received by that 
time.  Effective on August 30, 1996, new regulations were 
issued concerning rating infectious diseases including 
malaria.  As the claim for an increased rating was filed 
before then, either the old or new rating criteria may 
apply, whichever are most favorable to the veteran, 
although the new criteria only apply to the period of time 
since their effective date.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOGCPREC 3-2000.

Under the old rating criteria for malaria in effect prior 
to August 30, 1996, a 10 percent rating is assigned when 
the disease is recently active with one relapse in the 
past year, or old cases with moderate disability.  A 
compensable rating cannot be assigned for malaria based on 
the veteran's unsupported claim or statement.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1996).

Under the new rating criteria effective since August 30, 
1996, malaria as an active disease warrants a 100 percent 
rating.  The diagnosis of malaria must be confirmed by the 
presence of malarial parasites in blood smears.  
Thereafter, residuals of malaria such as liver or spleen 
damage are to be rated under the appropriate system.  38 
C.F.R. § 4.88b, Diagnostic Code 6304 (2002).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The evidence from the past several years, including the 
recent VA compensation examination, shows the veteran has 
repeatedly claimed recent episodes of active malaria (with 
symptom of chills, etc.), but there is no medical evidence 
confirming any recent episode of active malaria.  Recent 
laboratory tests have been negative for malaria.  The 
veteran's symptoms have often been attributed to unrelated 
ailments.  The medical evidence also does not show any 
moderate or even lesser disabling residuals, such as liver 
or spleen damage, from old malaria episodes. 

While the veteran may attribute recent symptoms to 
malaria, he is a layman and does not have competence to 
provide a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the competent medical evidence demonstrates 
that the veteran currently does not have active malaria or 
any disabling residuals of prior episodes of malaria, and 
there have been no confirmed episodes of malaria for many 
years.  Thus the criteria for a compensable rating for 
malaria, under either the old or new version of Code 6304, 
are not met.

The preponderance of the evidence is against a compensable 
rating for malaria.  Thus the benefit-of-the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A compensable rating for malaria is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

